Opinion by
Mr. Justice Mitchell,
When this case was first argued, 176 Pa. 809, the contention was over the corpus of the estate, for which there were five sets of claimants, and the claim of George Lodge for services was treated in the argument as collateral to the case of the English claimants and naturally failing when that failed. Our attention having been called more particularly to the situation of Lodge with regard to the property, we allowed a reargument on that point and are now satisfied that our previous decision did him injustice. It appears that for several years before the death of Capt. Bryant, Lodge was his man of business for the collection of rents and the management of his real estate, as well as his confidential adviser in other matters. The sudden death of Capt. Bryant without known heirs left Lodge in charge and quasi possession as an agent without a known principal, and therefore with at least a moral duty to look after the property for the real owner whoever he might prove to be. This duty the orphans’ court found that he had performed in good faith, and was entitled to be compensated for. That he accepted the English claimants as the true heirs and endeavored to forward their claim may be excused in view of the fact that the learned court below took the same view. One of the items which seemed most strongly to cast doubt on his good faith was his failure to mention the English heirs at the time the register was considering the subject of administration, but our attention has been called to the material bearing of the rest of his language on that occasion which was that William and David Bryant, stepsons of the decedent, were the nearest of kin and there were “no other heirs until further investigation.” The reticency of Capt. Bryant about his early history and family connections, might fairly excuse a witness in being cautious about answers on that subject.
As the result of further consideration of this subordinate part of the case we are not satisfied that the learned court below committed any error in holding that Lodge had rendered services to the estate for which he was entitled to be compensated, and in fixing the amount.
So much of the order of this court heretofore entered, as reverses the decree of the court below upon the claim of George Lodge is now rescinded, and the decree as to that item is af*196firmed. This order however to be without prejudice as to any intervening rights or action of the administrator, and in case the latter has accounted fully for the assets in his hands, the said George Lodge shall be entitled to retain the amount allowed him by the orphans’ court and also the costs of this reargiiment out of any moneys of the estate in his hands from rents or other sources.